DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-12, 22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishimaru (US PGPub 2017/0263516) in view of Otremba (US PGPub 2010/0078783), Oliver (US PGPub 2005/0280125) and Beer (US PGPub 2016/0225745).
Regarding claim 1, Ishimaru discloses in Figs. 1-4 a first terminal (107, para. [0049]) and a second terminal (101, para. [0046]) respectively adapted for connecting to an external circuit; and 
a circuit system (103, 104 & 105, para. [0061]) located between the first terminal and the second terminal, and electrically connected to the first terminal and the second terminal (para. [0068-0070]), wherein the circuit system comprises a pre-molded chip (103, para. [0051]), a capacitor (105, para. [0077-0078]), and a control device (104, para. [0081]) disposed on the pre-molded chip (the term “on” broadly understood to include indirect contact), wherein 
the pre-molded chip comprises: 
a transistor (para. [0051]:  MOSFET) having a first electrode (source 103s), a second electrode (drain 103d) and a third electrode, 
wherein the third electrode is a gate electrode (gate 103g); 
wherein the first terminal (107) is electrically connected to the first electrode (103s) of the transistor (para. [0068-0070]),
the second terminal (101) is electrically connected to the second electrode (103d) of the transistor (para. [0068-0069]), and
the capacitor (105) is disposed on the transistor (103) of the pre-molded chip (the term “on” broadly understood to include indirect contact), and the capacitor is respectively electrically connected to the control device (104) and the transistor (Fig. 4 and para. [0077-0079]).  
Ishimaru appears not to explicitly disclose that the pre-molded chip comprises a patterned circuit layer, the patterned circuit layer is electrically connected to the first electrode and the third electrode of the transistor respectively, 
a first encapsulant encapsulating the transistor and the patterned circuit layer and exposing a part of the patterned circuit layer; wherein 
the control device electrically connects to the third electrode via the exposed part of the patterned circuit layer, and
the capacitor is electrically connected to the control device and the transistor via the patterned circuit layer.
Otremba discloses in Fig. 3J, a power MOSFET (10, para. [0031]) with top and bottom electrodes (11, 12 & 15, para. [0031]:  drain, source, and gate) and comprising a patterned circuit layer (e.g. 21, 39, 40 & 48; para. [0030], [0039-0040] & [0047]) with an encapsulant (32 & 44, para. [0034] & [0045]:  epoxy resin) over the MOSFET that exposes the electrodes and partially encapsulates the patterned circuit layer.  This provides protection of the device while improving connection and system integration flexibility.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the patterned circuit layer and encapsulant of Otremba in the pre-molded chip MOSFET in the device of Ishimaru to provide protection and improved connection and system integration flexibility.  In so doing, the pre-molded chip comprises a patterned circuit layer, the patterned circuit layer is electrically connected to the first electrode and the third electrode of the transistor respectively, a first encapsulant encapsulating the transistor and the patterned circuit layer and exposing a part of the patterned circuit layer; wherein the control device electrically connects to the third electrode via the exposed part of the patterned circuit layer, and the capacitor is electrically connected to the control device and the transistor via the patterned circuit layer.
Ishimaru as combined appears not to explicitly disclose that the control device is in direct contact with the exposed part of the patterned circuit layer to electrically connect to the third electrode, and that the capacitor is directly disposed on the transistor of the pre-molded chip.
Oliver discloses in Figs. 1-3 and para. [0003] & [0022-0023], a control device (4) with electrode (5) mounted directly on and electrically connected to an electrode (13) of a power transistor (MOSFET 10), which provides a low resistance and inductance connection between the control chip and transistor, allows for pre-assembly of the combined chip (para. [0003]), and whereby arbitrary placement of connection electrodes on both main surfaces of the control device (para. [0023]) allows for system connection flexibility.  As seen in the circuit configuration of Oliver shown in Fig. 3, both the source and gate of MOSFET 10 are electrically connected to electrodes of control device 4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the direct surface mounting connection of the control device, as well as other system components such as a capacitor, to the power transistor as in Oliver, in Ishimaru as combined, to provide improved parasitic performance in the connection.  In addition, both Oliver and Ishimaru (see Fig. 5) provide several connections between the control device and transistor, and connection method is based upon electrical performance and physical needs.  It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success provides a prima facie case of obviousness. See, for example, M.P.E.P. § 2143 and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). Therefore, it would have been obvious to connect any of the transistor electrodes to the control device using the surface mount configuration of Oliver, and thus the control device is in direct contact with the exposed part of the patterned circuit layer to electrically connect to the third electrode, and that the capacitor is directly disposed on the transistor of the pre-molded chip.
Ishimaru as combined appears not to explicitly disclose that an orthogonal projection of the capacitor on the first encapsulant and an orthogonal projection of the transistor on the first encapsulant are overlapped with each other.  (The Examiner notes that it is not clear from the combination that the surface mounted components such as capacitor and control device are positioned to overlap the transistor chip, rather than being spaced apart on the patterned circuit layer in a lateral direction as, e.g. in direction translation from the layout arrangement of primary reference Ishimaru Fig. 1.; only bondwires having been obviated by the combination.)
Beer discloses in Figs. 6-8 and with reference to Fig. 3 and para. [0046] and [0065-0071], a rectifying circuit including vertical power transistors (140_1 & 140_2 as SW1 & SW2, para. [0067]) surface mounted to a gate driver control circuit (120, para. [0070]) to provide minimal inductive and resistive parasitics by minimizing interconnect distance between components (para. [0071]).  Beer also discloses that device 120 is one or more components of various kinds including passive components such as a capacitor (para. [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to minimize the interconnect distance between components by the direct surface mounting connection of the control device and capacitor by directly overlapping with the transistor, to minimize parasitic inductance and resistance and improve system performance; direct overlap of components also minimizing system area footprint.  In so doing, an orthogonal projection of the capacitor on the first encapsulant and an orthogonal projection of the transistor on the first encapsulant are overlapped with each other.
Regarding claim 4, Ishimaru as combined therein discloses that the second electrode is exposed from the pre-molded chip encapsulated by the first encapsulant, and the second terminal is electrically connected to the exposed second electrode (as per Otremba in the rejection of claim 1 above; note that the second electrode is at least electrically exposed from the encapsulant).
Regarding claim 6, Ishimaru further discloses that the transistor includes a field effect transistor controlled by voltage or current (para. [0013]).
Regarding claim 7, Ishimaru further discloses that the transistor includes a metal oxide semiconductor field effect transistor (para. [0013]:  MOSFET).
Regarding claim 8, Ishimaru as combined further discloses that a material of the first encapsulant comprises an epoxy resin (Otremba, para. [0034] & [0045]).
Regarding claim 9, Ishimaru further discloses that the first terminal comprises a base (107 in Fig. 2) and a lead (107t, para. [0049]), and a shape of the second terminal is a circle (para. [0046]).  Ishimaru further discloses that a shape of the base in plan view is rectangular, matching the shape for contact to the first electrode (see Fig. 1).
Ishimaru as combined appears not to explicitly disclose that a shape of a bottom surface of the base is a circle, a square or a hexagon.
However, as the shape of the base in Ishimaru is nearly square and designed to match the shape of the chip electrode to provide lowest contact resistance, a square base matching a square electrode would be obvious, and this shape does not provide patentable distinction over the prior art.
Regarding claim 10, Ishimaru further discloses a conductive spacer (arbitrary portion of 107 with a contact surface toward the chip), located between the pre-molded chip and the first terminal and electrically connecting the pre-molded chip and the first terminal. (An arbitrary portion of the base is reasonably regarded as a conductive spacer in light of Instant Application Fig. 4 and claim 11 below which illustrate a similarly integrally formed conductive spacer.)
Regarding claim 11, Ishimaru further discloses that the conductive spacer and the first terminal are integrally formed.
Regarding claim 12, Ishimaru further discloses a second encapsulant (108, para. [0060]), located on the second terminal and covering the conductive spacer, the circuit system and a part of the first terminal.
Regarding claim 22, Ishimaru further discloses a rectifier device of a vehicle generator, comprising: the power device for rectifier according to claim 1 (para. [0002] & [0010-0011]).
Regarding claim 24, Ishimaru as combined further discloses that the control device is further electrically connected at least one of the first electrode and the second electrode via the patterned circuit layer.  (As noted in the rejection of claim 1 above, it would have been obvious to connect any of the transistor electrodes to the control device in Ishimaru using the surface mount configuration of Oliver, and thus the patterned circuit layer provides connections between all devices shown in Ishimaru Fig. 5 schematic.)
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishimaru in view of Otremba, Oliver, and Beer, and further in view of Iguchi (US PGPub 2017/0170150).
Regarding claim 5, Ishimaru as combined appears not to explicitly disclose that a material of the first terminal and a material of the second terminal respectively comprise aluminum, copper or an alloy thereof.
The prior art however well recognized that aluminum, copper, and alloys thereof are suitable for use as external connection electrodes of a power semiconductor device.  See, for example, Iguchi which discloses external connection electrodes of a power semiconductor device (107, para. [0034]) comprising aluminum, copper, and alloys thereof (para. [0034]).
According to well established patent law precedent (see, for example, M.P.E.P. § 2144.07), therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have used aluminum, copper or an alloy thereof for its art recognized suitability in connection terminals.
Claim 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishimaru in view of Otremba, Oliver, and Beer, and further in view of Kawano (US PGPub 2017/0141018).
Regarding claim 13, Ishimaru as combined appears not to explicitly disclose a second encapsulant located between the pre-molded chip and the first terminal, encapsulating the control device and the conductive spacer, and exposing a part of the conductive spacer.  (From Fig. 2 of Ishimaru, it is does not appear that second encapsulant 108 could be reasonably construed  as exposing a part of the conductive spacer as the conductive spacer was interpreted as the bottom part of 107 in claim 10 above.)
Kawano discloses in Fig. 1, a MOSFET rectifier in which the first terminal (22/25, para. [0046]) is connected through a conductive spacer (15, para. [0048]) to the MOSFET chip (11, 11s source electrode), thus forming a circuit system (100, para. [0076]) with an encapsulant (16, para. [0076] & [0160-0161]:  epoxy resin) covering the circuit system and exposing the upper surface of the conductive spacer (15, para. [0076]). Kawano further discloses that this allows separate testing of the circuit body before assembly (para. [0114]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the conductive spacer of Kawano in the circuit system of Ishimaru as combined to improve testability.  In so doing, there a second encapsulant (16, Kawano) located between the pre-molded chip and the first terminal, encapsulating the control device and the conductive spacer, and exposing a part of the conductive spacer.
Regarding claim 14, Ishimaru as combined further discloses a bonding material (29, Kawano, para. [0077]) located between the second encapsulant and the first terminal.
Regarding claim 15, Ishimaru as combined further discloses a third encapsulant (26, Kawano, para. [0073] & [0160-0161]:  epoxy resin) located on the second terminal and covering the conductive spacer, the circuit system and a part of the first terminal.
Regarding claim 16, Ishimaru as combined further discloses that a material of the second encapsulant and a material of the third encapsulant comprise an epoxy resin (16 & 26, Kawano, para. [0160-0161]:  epoxy resin).

Response to Arguments
Applicant's arguments filed 3/21/2022 have been fully considered but they are not persuasive. 
The Applicant argues on page 11 of the remarks with regard to claim 1 that, “...Even though Oliver realized that flip chip mounting can simplify assembly process and reduce wire bond resistance and inductance (para. [0011] and [0022]), there is no suggestion or teaching how to modify the wire bonds 17 between the control chip 4 and the power switch 10 to flip chip mounting. For the person skill in the art, it is not obvious to change the wire bonding from FIG. 1 or 2 of Oliver to flip chip mounting.”
The argument is not persuasive. The rectifier circuit of Ishimaru (see Figs. 4& 5) is entirely congruent with claimed rectifier device comprising transistor, capacitor, and control. Otremba provides an encapsulation and redistribution wiring scheme which allows for arbitrary connection points and geometries from both top and bottom surfaces (see Otremba para. [0007] & [0017]), and it is pertinent that the subject device in Otremba is a power device. Oliver provides a control/power device combination (4/10, Fig. 3 schematic) using direct electrode flip-chip mounting, which Oliver recognizes as both simplifying assembly and reducing the parasitic resistance and inductance contributed by wire bonding (see Oliver, e.g. para. [0011] & [0022]). Because thermal dissipation is recognized as an important issue in a power device (Ishimaru, para. [0068-0070)]), it is important that the direct bonding flip-chip connection between the power transistor and a peripheral device such as a control chip is known to be viable per Oliver. The capacitor of Ishimaru (105, Fig. 3) is in fact a flip-chip bonded device. Thus, the combination provides both the ability and motivation to provide direct flip-chip connection between the power transistor and any peripheral devices by way of an encapsulated pattern circuit layer according to performance and cost needs.  Newly presented reference Beer provides further support to the flip-chip surface mounting of control devices and capacitors to power transistors to minimize parasitics.
Applicant’s further arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HATZILAMBROU whose telephone number is (571)270-7246. The examiner can normally be reached 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Mark Hatzilambrou
/M.H/Examiner, Art Unit 2891      

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891